LETTER FROM THE CHAIRMAN OF THE BOARD AND THE PRESIDENT AND CHIEF EXECUTIVE OFFICER Dear fellow shareholders, It is our pleasure to invite you to CAE’s 2012 Annual and Special Shareholder meeting (the “ Meeting ”) to be held on on Thursday, August 9, 2012 at 10:30 a.m. (Eastern Time) at The King Edward Hotel, 37 King Street East , Toronto, Ontario. As a shareholder, you have the right to vote your shares on all items that come before the meeting including the appointment of the auditors, the election of directors, and, as a special business matter this year, the renewal of CAE’s shareholder protection rights plan agreement. Your vote is important to us and we encourage you to exercise your right either in person at the meeting or by proxy. In addition, for the first time this year, CAE will hold a shareholder advisory vote on its approach to executive compensation. This Management Proxy Circular ( ‘‘ Circular ’’) contains detailed information about our philosophy and programs for executive compensation and how CAE’s Board of Directors is now proposing to get input from shareholders on these matters. This Circular also gives you details about all the items for consideration and how to vote. It also contains information about the nominated directors, the auditors, reports from the various committ ees of the Board and CAE’s corporate governance practices. At the meeting, we will as always review our financial position, including the increased value we are delivering to shareholders, and our business operations. We will also respond to your comments and questions. Finally, we want to thank you for your continued confidence in and support of CAE. We look forward to seeing you at this year’s meeting. Lynton R. Wilson ( signed ) Chairman of the Board Marc Parent ( signed ) President and Chief Executive Officer June 14, 2012 NOTICE OF 2012 ANNUAL AND SPECIAL SHAREHOLDER MEETING Notice is hereby given that the Annual and Special Meeting of Shareholders (the “ Meeting ”) of CAE Inc. (“ CAE ”) will be held at 10:30 a.m. (Eastern Time) on Thursday, August 9, 2012 at The King Edward Hotel, 37 King Street East , Toronto, Ontario for the purposes of: 1. receiving the consolidated financial statements for the fiscal year ended March 31, 2012, including the auditors’ report thereon; 2. electing the Directors; 3. appointing the auditors and authorize the Directors to fix their remuneration; 4. consider ing and approving a resolution (see ‘‘Special Business of the Meeting – Renewal of Shareholder Protection Rights Plan’’ in the accompanying Management Proxy Circular) renewing the shareholder protection rights plan agreement, a summary of which is set forth in Appendix C to the accompanying Management Proxy Circular; 5. considering an advisory (non-binding) resolution on executive compensation; and 6. considering such other business that properly comes before the Meeting or any adjournment thereof. The specific details of all matters proposed to be put before the Meeting are set forth in the accompanying Management Proxy Circular. The Board of Directors has specified that proxies to be used at the Meeting or any adjournment thereof must be deposited in Montréal with CAE or Computershare Trust Company of Canada, as agent for CAE, no later than 10:30 a.m. (Eastern Time) on August 8, 2012. By Order of the Board, Hartland J. A. Paterson ( signed ) Vice President, Legal, General Counsel and Corporate Secretary Montréal, Québec June 14, 2012 Note: If you are unable to be present personally, kindly sign and return the form of proxy in the enclosed postage-paid envelope . Letter from the Chairman of the Board and the President and CEO 1 NOTICE OF 2 2 VOTING INFORMATION 4 BUSINESS OF THE MEETING 6 1 . RECEIVING OUR FINANCIAL STATEMENTS 6 2 . ELECTING THE DIRECTORS 6 3 . APPOINTING THE AUDITORS 6 4 . ADVISORY VOTE ON EXECUTIVE COMPENSATION 7 5 . RENEWAL OF THE SHAREHOLDER PROTECTION RIGHTS PLAN 7 ABOUT THE NOMINATED DIRECTORS 8 DIRECTORS’ COMPENSAT ION 15 CORPORATE GOVERNANCE AND COMMITTEE REPORTS 17 AUDIT COMMITTEE REPORT 17 GOVERNANCE COMMITTEE REPORT 17 HUMAN RESOURCES COMMITTEE REPORT 18 EXECUTIVE COMPENSATION 20 THE B OARD OF DIRECTORS’ L ETTER TO THE SHAREHOLDERS 21 COMPENSATION DISCUSSION AND ANALYSIS 23 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 37 OTHER IMPORTANT INFORMATION 46 APPENDIX A – STATEMENT OF CORPORATE GOVERNANCE PRACTICES 47 APPENDIX B – BOARD OF DIRECTORS’ MANDATE 53 APPENDIX C – SUMMARY OF THE PRINCIPAL TERMS OF THE RIGHTS PLAN 55 APPENDIX D – RIGHTS PLAN RESOLUTION 58 CAE INC . | 2012 | MANAGEMENT PROXY CIRCULAR 3 UNLESS OTHERWISE INDICATED, THE INFORMATION IN THIS MANAGEMENT PROXY CIRCULAR IS GIVEN AS OF JUNE 13, 2012, AND ALL DOLLAR REFERENCES ARE IN CANADIAN DOLLARS. VOTING INFORMATION SOLICITATION OF PROXIES This Management Proxy Circular (the  Circular ) is furnished in connection with the solicitation by management of CAE Inc. ( CAE ) of proxies to be used at the Annual and Special Meeting of Shareholders of CAE (the  Meeting ) to be held at the time and place and for the purposes set forth in the accompanying notice of the Meeting. The solicitation will be primarily made by mail but proxies may also be solicited personally by the officers and Directors of CAE at nominal cost. The cost of solicitation will be borne by CAE. APPOINTMENT AND REVOCATION OF PROXIES The individuals nominated for election as directors in the enclosed form of proxy are currently Directors of CAE. Shareholders desiring to appoint some other person as their repr esentative at the Meeting may do so either by inserting such other persons name in the blank space provided or by completing another proper form of proxy and, in either case, delivering the completed proxy to CAEs Corporate Secretary at 8585 Côte-de-Liesse, Saint-Laurent, Québec H4T 1G6 or to Computershare Trust Company of Canada, 100 University Avenue, 8 th Floor, Toronto, Ontario, M5J 2Y1 no later than 10:30 a.m. (Eastern Time) on August 8, 2012. A proxy given pursuant to this solicitation may be revoked by instrument in writing executed by the shareholder or by his or her attorney authorized in writing, and delivered to CAEs Corporate Secretary at 8585 Côte -de-Liesse, Saint-Laurent, Québec H4T 1G6, at any time up to and including the last business day preceding the day of the Meeting, or any adjournment thereof, at which the proxy is to be used or with the Chairman of such Meeting on the day of the Meeting, or any adjournment thereof, or in any other manner permitted by law. VOTING OF PROXIES The persons named in the accompanying form of proxy will vote or withhold from voting the common shares of CAE ( Common Shares ) in respect of which they have been appointed on any ballot that may be called for in accordance with the directions of the shareholder as specified in the proxy. In the absence of such direction, such shares will be voted: (a) FOR electing the nominated Directors who are listed in this Circular; (b) FOR appointing PricewaterhouseCoopers LLP as auditors and for the authorization of the Directors to fix their remuneration; (c) FOR approving the resolution on the renewal of the shareholder protection rights plan agreement; and (d) FOR approving the advisory resolution on executive compensation. The enclosed form of proxy confers discretionary authority upon the persons named therein with respect to amendments or variations to matters identified in the notice of the Meeting, or other matters that may properly come before the Meeting. At the time of printing this Circular, the management of CAE knows of no such amendments, variations or other matters to come before the Meeting. Shareholders who are unable to attend the Meeting in person may vote by proxy in one of four ways: by telephone, by mail, on the Internet or by appointing another person to attend and vote at the Meeting on their behalf. However, certain shareholders must vote their proxy by mail. Refer to the enclosed form of proxy for instructions. ELECTRONIC ACCESS TO PROXY-RELATED MATERIALS AND ANNUAL AND QUARTERLY REPORTS We offer our shareholders the opportunity to view management proxy circulars, annual reports and quarterly reports through the Internet instead of receiving paper copies in the mail. If you are a registered shareholder you can choose this option by following the instructions on your form of proxy. If you hold your Common Shares through an intermediary (such as a bank or broker), please refer to the information provided by the intermediary on how to choose to view our management proxy circulars, annual reports and quarterly reports through the Internet. CAE INC . | 2012 | MANAGEMENT PROXY CIRCULAR 4 VOTING INFORMATION VOTING SHARES AND PRINCIPAL HOLDERS THEREOF There are 258,438,143 outstanding Common Shares as of June 13, 2012. Each shareholder is entitled to one vote for each Common Share that is registered in his or her name on the list of shareholders which is available for inspection during usual business hours at Computershare Trust Company of Canada, 100 University Avenue, 8 th Floor, Toronto, Ontario M5J 2Y1, and at the Meeting. The list of shareholders will be prepared as of June 11, 2012 , the date (the “ Record Date ”) fixed for determining shareholders entitled to receive notice of the Meeting. To the knowledge of the Directors and officers of CAE (from records and publicly filed reports), there are no persons who beneficially own or exercise control or direction over more than 10% of the Common Shares. SHAREHOLDERS ENTITLED TO VOTE Only holders of record of Common Shares at the close of business on the Record Date are entitled to notice of and to attend the Meeting or any adjournments thereof and to vote thereat. CAE INC . | 2012 | MANAGEMENT PROXY CIRCULAR 5 CAE INC . | 2012 | MANAGEMENT PROXY CIRCULAR 6 BUSINESS OF THE MEETING CAE INC . | 2012 | MANAGEMENT PROXY CIRCULAR 7 ABOUT THE NOMINATED DIRECTORS The following tables state the name of each person proposed to be nominated for election as a Director, all other positions and offices with CAE now held by him or her, if any, his or her principal occupation or employment, the period of service as a Director of CAE, his or her membership in committees of the Board of Directors and his/her attendance at meetings of such committees as well as meetings of the Board of Directors during the most recently completed financial year, as well as his or her membership of board of directors of other public companies during the last five years. The Directors compensation table more specifically states all amounts of compensation provided to the Directors by CAE for fiscal 2012 ( FY2012 ). CAE INC . | 2012 | MANAGEMENT PROXY CIRCULAR 8 ABOUT THE NOMINATED DIRECTORS CAE INC . | 2012 | MANAGEMENT PROXY CIRCULAR 9 ABOUT THE NOMINATED DIRECTORS CAE INC . | 2012 | MANAGEMENT PROXY CIRCULAR 10 ABOUT THE NOMINATED DIRECTORS CAE INC . | 2012 | MANAGEMENT PROXY CIRCULAR 11 ABOUT THE NOMINATED DIRECTORS CAE INC . | 2012 | MANAGEMENT PROXY CIRCULAR 12 ABOUT THE NOMINATED DIRECTORS 1. On May 3, 2012, Hawker Beechcraft Corporation filed voluntary petitions for reorganization under Chapter 11 of the United States Bankruptcy Code. 2. “ Independent ” refers to the standards of independence established by CAE’s Corporate Governance Guidelines, applicable corporate gove rnance rules of the New York Stock Exchange and SEC, and under the Canadian Securities Administrators’ National Instrument , 58-101 – Disclosure of Corporate Governance Practices and National Policy 58-201. 3. “ Common Shares ” refers to the number of Common Sha res of CAE that are benefically owned, or over which control or direction is exercised by the Director. 4. “ DSUs ” refers to the number of deferred share units of CAE held by the Director. 5. The total market value of Common Shares and DSUs is determined by multiplying the closing price of the Common Shares on the Toronto Stock Exchange (“ TSX ”) on each of June 13, 2012 ($9.88) and June 15, 2011 ($12.25) respectively, times the number of Common Shares and DSUs held as of such dates. 6. All Directors are required to acquire an equity position (Common Shares or DSUs) in CAE worth a minimum of three years of base Director retainer fees (currently $240,000). Directors must take all their compensation in DSUs until the minimum threshold is met (see “Compensatio n of Direct ors”). 7. Mr. Craig was a Director of Bell Canada International Inc. when it filed for court-supervised liquidation under the Companies' Creditors Arrangement Act (Canada) in 2003. Mr. Craig remained as one of two independent Directors to oversee the company from 2003 to 2007 when it was finally liquidated. 8. When Mr. Fortier commenced to work with RBCCM in October 2010, the Royal Bank of Canada had long had a position in CAE’s financing syndicate. RBCCM is not CAE’s principal external financial advisor and the level of fees paid by CAE to RBCCM in FY2012 is not material for either entity . CAE’s Board of D irectors has determined that the limited relationship between CAE and RBCCM does not impair Mr. Fortier’s independence as a d irector of the company. Mr. Fortier missed one meeting of the Board of Directors because he recused himself due to a potential conflict of interest. Mr. Fortier attended one of the two meetings of the Audit Committee until he ceased to serve on that committee in February 2012. 9. Mr. Gagné resigned as Director of Gemofor Inc., a privately held manufacturer of sawmill equipment, in November 2006. Within a year of his resignation Gemofor Inc. filed for bankruptcy. In addition, Mr. Gagné was a Director of Fraser Papers Inc. (“Fraser”) from April 2004 through February 2011. In June 2009, Fraser initiated a court- supervised restructuring under the Companies’ Creditors Arrangement Act (“
